DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 15 November 2022.
Applicant's election with traverse of restriction in the reply filed on 15 November 2022 is acknowledged.  The traversal is on the grounds that there is no search burden for the examiner.  This is not found persuasive because the inventions have significant difference that they are in different classifications and require different search terms.
The requirement is still deemed proper and is therefore made FINAL.

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 11 are currently pending and considered below.
	
Information Disclosure Statement
The information disclosure statements filed 26 August 2020, 17 June 2021, 23 June 2021, 6 January 2022 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faivre et al. (Hereinafter Faivre) (US 20140107895).

As per claim 1, Faivre discloses an excavator comprising: 
a rotatable house (See at least figure 1 and paragraph 13; Platform 13 may be rotatably disposed on undercarriage 14 and include an operator station 18 from which an operator may control the operation of machine 10. Rotation of platform 13 relative to undercarriage 14 may be effected by a swing motor 19); 
a bucket operably coupled to the rotatable house (See at least figure 1 and paragraph 16; Implement system 16 may include one or more linkage members configured to move a load. In one example, the implement system may include a boom member 22 and a stick member 23, and a work implement or tool. A first end of boom member 22 may be pivotally connected to platform 13, and a second end of boom member 22 may be pivotally connected to a first end of stick member 23. The work implement or tool such as bucket 17 may be pivotally connected to a second end of stick member 23); 
one or more swing sensors operably coupled to the excavator and configured to provide at least one rotation sensor signal indicative of rotation of the rotatable house (See at least abstract and paragraph 33; A payload control system includes a tool position sensor, a boom lift sensor, and a boom swing sensor. A controller is configured to determine a segment of a work cycle based upon the tool position, the boom lift, and the boom swing signal, and determine a payload moved by the tool during the segment of the work cycle. … If the boom member 22 is moving upward, the controller 36 may determine, at decision stage 43, whether the bucket 17 is being swung by comparing the data received from the sensors to data maps within the controller 36. In doing so, the controller 36 may receive data from an angle sensor 30 that measures the relative position between the platform 13 and the undercarriage 14. The angle sensors 30 and, in certain embodiments, other sensors, may make up a boom swing sensor system that may provide a boom swing signal indicative of the behavior of the boom member 22. For example, the boom swing sensor system may provide a signal indicative of a boom swinging velocity. In an alternate process, the controller 36 may require that the bucket 17 be swung at a rate greater than a predetermined rate or value rather than merely being swung. If the bucket 17 is not being swung, the controller 36 may continue to receive data at stage 40 from the sensors. Thus, if the bucket 17 is in the tool carry position (stage 41), the boom member 22 is moving upwards (stage 42) and is being swung (stage 42), the controller 36 may begin to calculate automatically the payload within the bucket 17. In doing so, the controller continues to receive data from the sensors at stage 44); and 
one or more controllers coupled to the sensor, the one or more controllers being configured to implement: 
inertia determination logic that determines the inertia of a portion of the excavator (See at least paragraph 29; t is desirable to measure or calculate the amount of material moved by the machine during each work cycle. Control system 35 may include a payload control system 37 to calculate or estimate the payload moved within the bucket 17 during each work cycle. The payload control system 37 may utilize various operating conditions or the state of the machine 10 together with various parameters of the machine to calculate the payload. Such operating conditions may include the positions, velocities, accelerations, and orientations of the linkage members of the implement system 16 and the platform 13. The parameters may include the masses and inertias of the linkage members of the implement system 16 and the platform 13. Depending on the complexity of the payload control system 37, greater or fewer operating conditions and parameters may be used when calculating the payload); and 
control signal generator logic that generates a control signal to control the excavator, based on the inertia of the portion of the excavator (See at least paragraph 30; he payload control system 37 may include a system for automatically controlling the payload calculation process. FIG. 3 depicts a flowchart of such an automatic payload calculation process. At stage 40, the controller 36 receives data from various sensors that may be used to determine the state of the implement system 16. More specifically, the controller 36 may receive data from the various angle sensors 30 associated with each of the joints of the linkage members as well as data from the attitude sensor 33 that provides data indicative of the pitch and roll of machine 10. In addition, the controller 36 may also receive data from the force sensors 31 that may be used to determine the force created or experienced by the actuators and/or the linkage members).

As per claim 2, Faivre discloses wherein the one or more controllers are configured to implement: 
pose determination logic that determines the pose of the portion of the excavator and generates a pose signal (See at least abstract); and 
wherein the inertia determination logic determines the inertia of the portion of the excavator based on the pose signal (See at least paragraph 29).

As per claim 3, Faivre discloses linkage sensors coupled to the excavator and configured to provide pose sensor signals indicative of the pose of the excavator (See at least paragraph 30); and
wherein the pose determination logic determines the pose of the portion of the excavator based on the pose sensor signals  (See at least paragraph 30).

As per claim 4, Faivre discloses wherein the inertia determination logic retrieves machine weight and dimension data from a datastore and wherein the inertia determination logic calculates the inertia based on the machine weight and dimension data (See at least paragraph 29).

As per claim 5, Faivre discloses wherein the one or more controllers are configured to implement: swing position logic that determines a swing position of the excavator based on the rotation sensor signal and generates a swing position signal (See at least paragraph 6 – 8 and 20); and 
wherein the excavator is controlled based on the swing position sensor (See at least paragraph 6 – 8 and 20).

As per claim 6, Faivre discloses wherein the one or more controllers are configured to implement: swing motion logic that determines a swing speed of the excavator based on the rotation sensor signal and generates a swing speed signal (See at least paragraph 6 – 8); and 
wherein the excavator is controlled based on the swing speed signal (See at least paragraph 6 – 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Faivre in view of Ma et al. (Hereinafter Ma) (US 2014/0208728).

As per claim 9, Faivre discloses all the elements of the claimed invention but does not explicitly teaches element of: wherein the one or more controllers are configured to implement: automatic swing control logic that controls the excavator to swing to a predefined position.
Ma teaches element of: wherein the one or more controllers are configured to implement: automatic swing control logic that controls the excavator to swing to a predefined position (See at least paragraph 47).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify swing sensor to control the position of the excavator of Faivre, to include automatic swing control logic that controls the excavator to swing to a predefined position as taught by Ma in order to control the crane in predetermined angle range (See at least paragraph 48). 

	
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faivre in view of McAree et al. (Hereinafter McAree) (WO 2009086601).


As per claim 10, Faivre discloses all the elements of the claimed invention but does not explicitly teaches element of: wherein the swing sensor comprises an IMU.
	McAree teaches wherein the swing sensor comprises an IMU (See at least paragraph 70 – 71).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify swing sensor to control the position of the excavator of Faivre, to include wherein the swing sensor comprises an IMU as taught by McAree in order to measure global angular velocity of the machine house (See at least paragraph 71). 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Faivre in view of Wu (US 20210002850).

As per claim 11, Faivre discloses all the elements of the claimed invention but does not explicitly teaches element of: wherein the swing sensor comprises a backup camera.
Wu teaches element of: wherein the swing sensor comprises a backup camera (See at least paragraph 38).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify swing sensor to control the position of the excavator of Faivre, to include a backup camera as taught by Wu in order to to recognize spaces around the crane (Paragraph 38). 

Allowable Subject Matter
Claims 7 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662